FON, P. J.
— This cause is here upon appeal by the defendant from a verdict of guilty of murder in the second degree rendered in the circuit court of Shannon county. A careful examination of the record dis*25closes that no sentence was pronounced or judgment entered by the circuit court upon the verdict of the jury as returned in this cause; however, it does appear that a motion for a new trial was filed, heard and overruled. It is now suggested by the Attorney-General, upon this condition of the record, that the cause be remanded to the circuit court, with directions to enter judgment and pronounce sentence in accordance with the verdict of the jury.
An appeal to this court in cases of this character is only provided for from final judgments; therefore, the only thing the court can do, in view of the condition of the record before us, is to set aside the order of the submission of this appeal and remand the cause to the circuit court with directions to cause the appellant to be brought before it and pronounce sentence and enter judgment against the defendant on the verdict returned by the jury as required by law. The power of this court to adopt this course finds support in State v. Holland, 160 Mo. 667; State v. McClain, 137 Mo. l. c. 317; State v. Shea, 95 Mo. l. c. 95; State v. Gullic, 170 Mo. 334; State v. Hesterly, 178 Mo. l. c. 48; State v. Clapper, 196 Mo. 42.
Having reached this conclusion, it is ordered that the submission of this appeal be and is hereby set aside and the cause remanded to the circuit court, with directions to cause the appellant' to be brought before it and to pronounce sentence and enter up judgment against the defendant on the verdict of the jury returned in this cause.
All concur.